Case 4:19-cv-10372-MFL-APP ECF No. 27-30, PagelD.796 Filed 11/20/20 Page 1 of 4

EXHIBIT 29
Case 4:19-cv-10372-MFL-APP ECF No. 27-30, PagelD.797

Oo UNION GRIEVANCE

Filed 11/20/20 Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

\ (Grievance Starting Second Stage Only)
f Grievance CBI850
Jide. or Unit DSP Local No. 600
Date
EMPLOYEE
Name ATHOR MULLINS Badge No 002008718
Suirt C-CREW SENIORITY 3-16-15 Dept 5830 Date Stamp Submission
gee
CLASSIFICATION ATMWL ie
EMPLOYEE bo!
SIGNED AGENT
NOT NECESSARY TO FILL IN ENCLOSED SPACE WHEN GRIEVANCE CONCERNS
UNION RIGHT ONLY
NATURE OF GRIEVANCE, UNJUST DISCIPLINE
VIGLATION OF ARTICLE: 4 Section: 3

STATEMENT OF Cast: THE UNION PROTESTS THE COMPANY ACTIONS OF UNJUSTLY TERMINATING MR. MULLINS
FOR FAILURE TO COMPLY WITH A FIVE DAY NOTICE, THE COMPANY CONTENDS THAT THEY IN FACT SENT OUT A
-CERTIFIED LETTER [TO MR. MULLINS HOME ON 5-8-18 (APROX) AND THAT HE WOULD NOT SIGN FOR IT. THEY THEN

 

ENT IP AGAIN TELLING HIM THAT HE WAS SENT A FIVE-DAY NOTICE AND WOULD HAVE TO COMPLY TO IT WITH
“MEDICAL DOCUMENTATION STATING ALL DATES WERE COVERED BY A DOCTOR UPON RETURNING TO_WORK.
THE UNION CONTENDS THAT THE COMPANY PUT MR. MULLINS OUT PRIOR TO ANY OF THESE ACTIONS TOR AN
ALLEGED CONFRONTATION AT LABOR BETWEEN MR. MULLINS AND LABOR REPRESENTATIVE BRYAN BUTCHER,
WHEN THE COMPANY AT THIS SUBJECTED MR. MULLINS TO SEEK PSYCHIATRIC EVALUATION, UPON LEARNING,
THAT RE WAS CLEARED FULLY BY A PSYCHIATRIST THE COMPANY STILL WOULD NOT ALLOW HIM TO RETURN
BACK TO WORK. THE UNION FILED MUTABLE GRIEVANCES FOR THIS ISSUE AND WERE GRANTED FULL PAY, NOW
IN THE MIST OF ALL THIS GOING ON, THE COMPANY FAILED TO COMPLY WITH THE ORIGINAL ISSUE THAT
SUBJECTED MR. MULLINS TO TIME OFF, THE UNION CONTENDS THAT THE COMPANY FAILED TO INFORM_MR.
MULLINS OF WHAT ISSUE HE WAS BEING HELD ACCOUNTABLE FOR IN NEED OF MEDICAL COVERAGE. MR.
MULLINS WAS UNDER THE IMPRESSION THAT THE ISSUE THAT STARTED THIS TERMINATION TO TRANSPIRE WAS
THE ISSUE HE HAD ALREADY PRESENTED DOCTOR'S NOTES THAT IN FACT CLEARED HIM FOR WORK.

 

 

 

 

 

 

 

NPCED TAUnion Caigvance. ih
fbvfopemus Latboo

Ford/Mullins 01255
Case 4:19-cv-10372-MFL-APP ECF No. 27-30, PagelD.798 Filed 11/20/20 Page 3 of 4

TUE ADIUSTMENT REQuesTeD: THE UNION DEMANDS THAT TRE COMPANY RETURNS MR, MULLINS TO HIS FORMER
CLASSIFICATION OF ATMWL WITH FULL SENIORITY AND MADE WHOLE ALL LOST WAGES.

)

SIGNED (BARGAINING COMMITTEE):

 

 

Date Stamp Disposition DISPOSITION BY COMPANY

 

(SIGNED)

 

 

 

DATE

 

 

All Grievances Must Be "Date Stamped" by Company Representative on Date Presented and Disposed

NICIEDTP/Union Grigvance.th
Ivopains Hatcio

Ford/Mullins 01256
Case 4:19-cv-10372-MFL-APP ECF No. 27-30, PagelD.799 Filed 11/20/20 Page 4 of 4

sy,
eee ee

*

 

 

 

 

 

 

 

e20UT® UAACO Bushest Forms - Aa

| C22 Grievance Filed Protesting Termination
. GED
! WE (LAST FIRST Mi} DATE TERMINATED
i ’ MO. AY  YEAA
| Mutlias Acthur G 2008S |& 2.18

COMPANY LOCATION PAYROLL LOCATION NO. DATE GRIEVANCE FILED
| Mo. DAY YEAR

pse (324 to 4S ot &
C] DISCHARGE TEN DAY QUIT

TYPE OF TERMINATION check one)
[_] THREE DAY QUIT « (_] PERSONAL LEAVE EXPIRED

Labor Relat -
Signature ortniialX BO Bike
REMARKS: CRISSQ = Grievance No.

 

 

 

 

 

 

 

 

 

 

fo
DEI ME 14= CPID (\ Ao
SIGNATURE X Ld \
Y J {_
INSTRUCTIONS: (A} Complete form for employe who was {B} Forward the “Payeolt-Copy to Payroll Reports and Ac-
terminaled as a discharge (code 02), 3 day quit (code oy), 10 counting Department, Room 2 ‘G. Building.

day quit (code 01}, or personal feave expired (code og) and
who had filed In nis hehalf, a grievance protesting his term- (C} Placa “Records Copy" in employe’s personnel jacket.
Ination,

 

 

 

IND REL

APR 7i Of PAYROLLCOPY |

Ford/Mullins 01258
